Citation Nr: 1507033	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  11-03 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to August 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the RO which denied entitlement for sleep apnea. 

The Veteran testified on January 2015 before the undersigned Veterans Law Judge at the RO via live video teleconference.  A copy of the transcript has been associated with the claims file.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to a TDIU has been raised by the record in a claim filed in January 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's currently diagnosed sleep apnea is etiologically related to his service-connected diabetes mellitus type II as per the positive medical nexus opinion of record.





CONCLUSION OF LAW

The criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126(West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

The Veteran has been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing to explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran had submitted evidence showing entitlement to service connection and the Veteran volunteered his subjective symptoms, history of trauma, and theories of service connection.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.



Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must consider fully the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran contends that his currently diagnosed sleep apnea is caused or aggravated by his service-connected diabetes mellitus type II.  To this effect, the Veteran testified at his January 2015 Board hearing that his primary care physician, Dr. D. C., told him that his sleep apnea was caused by his diabetes mellitus type II.  The Veteran indicated that he was diagnosed with diabetes mellitus type II before he was diagnosed with sleep apnea.

A review of the Veteran's service treatment records did not reveal any discussions of complaints, treatments, or diagnosis related to sleep apnea or any pulmonary obstructive condition.

A review of the Veteran's VA outpatient treatment records shows that he has been diagnosed and treated for both diabetes mellitus type II and sleep apnea, as confirmed by a sleep study.  The Veteran's earliest medical records show that he was receiving treatment in 2004 for diagnosed diabetes mellitus type II.  In April 2005, the Veteran was seen for complaints of snoring and daytime somnolence and referred for a sleep study.  In August 2008, post sleep study, the Veteran was diagnosed with obstructive sleep apnea.  The Veteran's VA outpatient treatment records were absent for a discussion of etiology to military service or the Veteran's service-connected diabetes mellitus type II.

A review of the Veteran's private treatment records shows that he has been treated by his primary care physician, Dr. D. C. for his diabetes mellitus type II for about 13 years (2002).  In a July 2011 letter, Dr. D. C. indicated that the Veteran had diabetes mellitus approximately nine years ago.  At that time his weight was 228 pounds.  He was not diagnosed with obstructive sleep apnea until 2008.   He has had at least a 34 pound weight gain since his weight six years prior.   Dr. D. C. further stated that he thinks this weight gain is secondary to dysmetabolic syndrome, which results in hyperinsulinemia, which affects the fasting and postprandial blood sugars, decreased intracellular flucose utilization, muscle fatigue, loss of energy, loss of stamina, and often times, weight gain.  It was indicated that the dysmetabolic syndrome was synonymous with the Veteran's diabetes mellitus type II.  Based upon the finding that weight gain is a primary precursor for the development of sleep apnea, Dr. D. C. opined that it was more likely than not that the Veteran's sleep apneas was caused by his diabetes mellitus type II.

The Veteran was provided with a VA examination in March 2012.  At this examination it was noted that the Veteran was diagnosed with sleep apnea in August 2008 and that medicine and a continuous positive airway pressure (CPAP) machine were needed to treat.  The examiner opined that it is less likely than not that the Veteran's sleep apnea was caused or aggravated by his service-connected diabetes mellitus type II, as diabetes is not one of the known causes of sleep apnea and he has never personally observed such to be the case.

Later that same month in March 2012, the VA examiner offered an addendum opinion after having reviewed the July 2011 private opinion from Dr. D. C.  The examiner stated again that diabetes is not known to cause sleep apnea.  Further, he indicated that the private doctor claimed that the sleep apnea was related to the Veteran's hypermetabolic syndrome, which is not service connected.  The examiner did not provide any further explanation as to whether hypermetabolic syndrome was correctly used interchangeably with diabetes by Dr. D. C., nor did he provide any discussion regarding whether weight gain, apart from anything else, could cause sleep apnea.

Analysis

Based upon the evidence of record, the Board finds that the preponderance of evidence is in favor of the Veteran's claim of entitlement to service connection for sleep apnea secondary to service-connected diabetes mellitus type II, so the appeal is granted. 

The Veteran has current diagnoses of sleep apnea, thus meeting the first element of service connection.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.  As the Veteran's STRs do not reflect symptoms or treatment for sleep apnea, nor does the medical evidence of record show symptoms of treatment for this disorder within one year of service, this issue turns upon whether the Veteran's sleep apnea is secondarily caused or aggravated by his service-connected diabetes mellitus type II. See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.

There is conflicting medical opinion evidence of record as to whether the Veteran's sleep apnea is proximately due to, or the result of, the Veteran's service-connected diabetes mellitus.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The record shows that the March 2012 VA examiner found that it was less likely than not that the Veteran's sleep apnea was caused by or related to his service-connected diabetes mellitus type II, as such connection was not supported by his medical knowledge.  However, the Veteran's own private physician, who had treated the Veteran for his diabetes for almost a decade, noted a specific mechanism, i.e. weight gain caused by the metabolic fluctuations related to his diabetes, by which the Veteran developed sleep apnea.  The Board notes that both of these opinions are provided by competent medical professionals, who both carry the title of doctor.  Additionally, both opinions provided sufficient rationales for their ultimate conclusions, albeit differing in there explanations of the interrelationship of sleep apnea and diabetes.

The Board finds that there is competent and credible unfavorable medical opinion evidence against the claim and competent and credible favorable medical opinion evidence in favor of the claim.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Reasonable doubt is resolved in favor of the Veteran.  Accordingly, service connection for sleep apnea secondary to service-connected diabetes mellitus type II is warranted. 












ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus type II, is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


